Citation Nr: 1813956	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury manifested by instability.

2.  Entitlement to a separate compensable rating for arthritis with non-compensable limitation of motion of the right knee.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

In July 2015, the Board denied an increased rating in excess of 10 percent for right knee injury residuals, denied service connection for a low back disability, to include as secondary to residuals of a right knee injury, and identified and remanded the issue of entitlement to a separate compensable rating for right knee arthritis to the RO for further development.  The Veteran subsequently appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In a February 2017 Memorandum Decision, the Court affirmed the Board's denial of service connection for a low back disability.  The Court remanded the issue of entitlement to an increased rating in excess of 10 percent for right knee injury residuals to the Board to provide an adequate statement of reasons and bases for the denial of an increased rating for right knee injury residuals.  The Court noted that the remanded issue of entitlement to a separate compensable rating for right knee arthritis did not represent a final Board decision, and thus, the Court asserted no jurisdiction over the matter.

While the RO has yet to certify the issue of entitlement to a separate compensable rating for right knee arthritis back to the Board, the record now reflects evidence supporting a separate compensable rating for right knee arthritis.  As such, the Board asserts jurisdiction over the issue in consideration of other diagnostic codes potentially applicable to the Veteran's claim for an increased rating in excess of 10 percent for right knee injury residuals.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (holding that the Board must consider all potentially applicable regulatory provisions).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran's residuals of a right knee injury have been manifested by complaints of pain and no more than slight recurrent subluxation or lateral instability.

2.  The Veteran has right knee degenerative arthritis established by X-ray findings with non-compensable limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a right knee injury manifested by instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria for a separate 10 percent rating, but no higher, for right knee arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board need not search for and address procedural arguments the Veteran fails to raise.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Consequently, the Board shall address procedural arguments raised by the Veteran related to the claims on appeal since return of this case to the Board.

In a September 2017 statement, the Veteran asserted numerous procedural errors in relation to her previous service connection claim for a low back disability.  As the Veteran appealed the Board's denial of service connection for a low back disability to the Court, which subsequently affirmed the denial, the issue of service connection for a low back disability is no longer within the Board's jurisdiction.  38 C.F.R. §§ 20.100, 20.1400.

With respect to the issues presently before the Board, the Veteran stated, "Since the part of the claim for increase in excess of 10 percent for the service-connected right knee disability has been remanded and a second C&P examination has been done, I will not speak much on that part of the claim until a decision has been made."  However, the Veteran went on to suggest a January 2014 VA examination, which cited diagnostic imaging results taken from a March 2011 radiology report, to be inadequate for that reason.  Additionally, the Veteran appears to suggest that the use of the same language in the March 2011 radiology report as a December 2008 VA examination may indicate inadequate diagnostic imaging interpretation procedures.  Such ambiguous contentions notwithstanding, diagnostic imaging is not a necessary factor for evaluation of recurrent or lateral instability under 38 C.F.R. § 4.71a, DC 5257, which contemplates the Veteran's service-connected right knee injury residuals on appeal.  

However, evaluation of degenerative arthritis requires appropriate diagnostic imaging.  See 38 C.F.R. § 4.71a, DC 5003.  The Board notes that the issue of entitlement to a separate compensable rating for right knee arthritis remains with the RO for previously directed development, to include a search for a right knee X-ray report referenced by a July 2011 VA treatment record.  However, as discussed later in this decision, the Board has identified subsequently submitted evidence, to include diagnostic imaging, which removes any question of fact as to whether the Veteran has right knee arthritis, in favor of the Veteran.  Consequently, any alleged defects with respect to diagnostic imaging are moot.


II. Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must acknowledge and consider all regulations that are potentially applicable to the Veteran's disability on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The diagnostic codes directly relevant to the knee are DCs 5256-5263.  Generally, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.  However, a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

VA must also consider additional functional impairment due factors such as pain, flare-ups, fatigability, and incoordination - assuming such factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Right Knee Injury Residuals with Instability 

The Veteran's 10 percent evaluation for residuals of a right knee injury is rated according to DC 5257.  Under DC 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  The Veteran contends that she warrants a higher rating for her right knee injury residuals.  

In its February 2017 Memorandum Decision, the Court remanded the issue of entitlement to a rating in excess of 10 percent for residuals of a right knee injury due to a lack of adequate reasons and bases for the Board's denial of such.  Specifically, the Court noted:

Although the Board acknowledged that pain on motion must be taken into account when rating a disability based on limitation of motion, the Board did not address in its analysis whether [the Veteran's] reported symptoms during flareups are reflected in its rating.  [Citation omitted].  Accordingly, the Court holds that the Board failed to provide an adequate statement of its reasons and bases for denying a rating in excess of 10% for the appellant's service-connected right knee condition and a remand is required.

The Board herein incorporates by reference those findings from the July 2015 Board decision for which the Court identified no deficiency.  Accordingly, the Board shall address the deficiency outlined by the Court and address any other relevant evidence submitted during the pendency of the appeal.

The Board discussed the bulk of the evidence relevant to this case in portions of the July 2015 Board decision for which the Court identified no deficiency.  In sum, December 2008 and January 2014 VA examinations revealed no more than slight right knee instability.  July 2011 VA treatment records noted no gross instability.  A subsequent July 2016 VA examination report similarly fails to support a higher rating under the currently applied criteria of DC 5257, as the July 2016 VA examiner noted stability testing as normal.  All told, objective medical evidence of record fails to establish that the Veteran suffers from any more than slight lateral right knee instability, for which the Veteran already receives a 10 percent disability rating under DC 5257.

As to other diagnostic codes potentially applicable to the knee, the record lacks evidence of significant symptomatology such as ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or tibula and fibula impairment.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262.  Additionally, DCs 5259 and 5263 do not offer any ratings beyond the 10 percent the Veteran already receives under DC 5257.  As will be discussed further below, the record does not support a higher rating under DCs 5260 and 5661 for limitation of flexion or extension; however, the evidence does entitle the Veteran to a separate 10 percent rating for right knee arthritis with non-compensable limitation of motion under DC 5003. 

For the reasons stated above, the Board finds the evidence to preponderate against a rating in excess of 10 percent for residuals of a right knee injury manifested by instability.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim is denied  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Knee Arthritis with Limitation of Motion

For reasons stated below, the Board finds the Veteran warrants a separate 10 percent rating for right knee arthritis.  

VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is non-compensable (as in the present case), a 10 percent rating is for application for each major joint or minor joint group.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, or a maximum schedular 20 percent rating is assigned for the same circumstances, but with occasional incapacitating episodes.  Id.  

The Veteran did not present compensable right knee limitation of motion under DC 5260 or 5261 within the appeal period.  For a minimum compensable rating, DC 5260 requires knee flexion limited to 45 degrees and DC 5261 requires limitation of extension to 10 degrees..  The December 2008 VA examination reflects the Veteran demonstrated full right knee extension, and flexion limited to 105 degrees.  A July 2011 VA treatment record notes "range of motion of the knee is 0 to 90 degrees."  A subsequent July 2011 VA treatment then notes "full range of motion of the knee."  The January 2014 VA examination report reflects full right knee flexion and extension, with pain noted at 130 degrees of flexion.  The July 2016 VA examination report reflects full right knee extension and flexion limited to 115 degrees.  Ultimately, the evidence does not demonstrate right knee limitation of flexion to 45 degrees as required for a minimum compensable rating under DC526 - even when considering the Veteran's reports of pain.  The evidence also fails to demonstrate extension limited to 10 degrees, the minimum criteria for a compensable rating under DC 5261.  The Board has considered reports of pain on motion, but does not find such reports to render the Veteran's right knee disability as equivalent to compensable right knee flexion or extension limits under either DC 5260 and 5261, as the Veteran's right knee active range of motion measurements throughout the appeal period appear to be well outside of minimum compensable thresholds.  

However, a July 2016 VA examination notes that imaging studies taken on June 9, 2015 revealed right knee degenerative arthritis.  Range of motion testing revealed limitation of flexion to 115 degrees.  The record therefore establishes the Veteran had right knee arthritis as well as non-compensable right knee limitation of motion with evidence of painful motion.  Consequently, the Veteran is entitled to a separate compensable rating of 10 percent for right knee degenerative arthritis under DC 5003.  

A higher rating of 20 percent under DC 5003 is available only in the absence of limitation of motion and X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The evidence of record does not indicate such circumstances.  The Veteran has right knee limitation of motion that is otherwise non-compensable under DCs 5260 and 5261, and has no other service-connected degenerative arthritic joints or joint groups.  Consequently, a 20 percent rating for right knee arthritis under DC 5003 is unavailable.

In light of the foregoing, the Board grants entitlement to a separate 10 percent rating for right knee arthritis under DC 5003.

C. Flare-ups

As directed by the Court, the Board has considered whether the Veteran's reported flare-ups warrant a higher disability rating given the circumstances of this case.  The Board does not deem the Veteran's flare-ups to render the Veteran's right knee injury residuals to be best approximated by the criteria for a 20 percent rating for moderate instability, or a 30 percent rating for severe instability under DC 5257.  The Board also does not find the Veteran's reports of pain and flare-ups to render any limitation of motion as equivalent to compensable levels under DC 5260 and 5261.  The Board does not find Veteran's subjective reports of intermittent flare-ups (to include complaints of increased right knee pain, weakness, fatigability and incoordination) in the face of clinical stability testing that largely yielded no indications of right knee instability throughout the appeal period, and range of motion measurements well outside of compensable levels, to warrant an increased rating.  Moreover, the January 2014 and July 2016 VA examiners noted flare-ups to not significantly limit functional ability, and the July 2016 VA examination was noted as conducted during an active-flare-up.  Consequently, the Board finds that any functional loss due to flare-ups does not change the Veteran's disability picture hitherto discussed.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury manifested by instability is denied.

Entitlement to a 10 percent rating, but no higher, for arthritis of the right knee with non-compensable limitation of motion, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


